Citation Nr: 0908930	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970 and from November 1990 to January 1991.  He had service 
in Vietnam during the Vietnam Era.  During the pendency of 
his claim, he was reactivated from June 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board remanded the issue of 
service connection for diabetes mellitus to the RO in January 
2008.

By means of a March 2008 rating decision, service connection 
for hypertension was granted and assigned a 10 percent 
rating.  In June 2008, the veteran referenced that rating 
decision and indicated that treatment records would show that 
his condition had become much worse than the current 10 
percent rating.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran does not have diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service 
and may not be presumed to have been due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the Veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the Veteran is responsible for providing; (3) and 
what evidence VA will attempt to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2007); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied through a December 
2002 letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  Additional 
letters were sent to the veteran in April 2005 and May 2008, 
and the claim was readjudicated in a December 2008 
supplemental statement of the case.  

Any deficiencies in VA's duties to notify the Veteran 
concerning effective date or degree of disability for the 
claim are harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Service connection has been denied for diabetes 
mellitus thus rendering moot any issues with respect to 
implementing an award.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the Veteran.  A VA examination was obtained 
for the diabetes mellitus claim in December 2005.  VA has 
satisfied its assistance duties.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran who served for 90 days or more develops 
diabetes mellitus to a degree of 10 percent or more within 
one year from separation from service, service connection may 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicide agents. 38 C.F.R. § 3.307(a)(6)(iii) (2007).  VA 
currently recognizes Type 2 diabetes as associated with 
exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2008).

Service medical records do not show any complaints or 
findings of diabetes mellitus, and the preponderance of the 
evidence indicates that the Veteran does not now have 
diabetes mellitus.  No treatment records have been submitted 
showing that the veteran has been diagnosed as having 
diabetes mellitus.  Moreover, on VA examination in December 
2005, the Veteran's chart was reviewed, he was examined, and 
diagnostic tests were done.  Afterwards, the examiner 
indicated that from the chart review, that day's examination, 
and lab results, there was no evidence of diabetes.  The 
Veteran was given an opportunity to submit records showing 
that he had been diagnosed with diabetes mellitus after the 
Board's January 2008 remand, as he had told the VA examiner 
in December 2005 that he had been diagnosed with diabetes 
mellitus three years beforehand.  In response, he identified 
VA treatment records which were obtained and showed no 
evidence of diabetes mellitus.  The veteran has not provided 
any medical evidence showing a diagnosis of diabetes 
mellitus, and the VA examiner determined that diabetes 
mellitus was not present.  There is no competent medical 
evidence of record showing that the veteran has diabetes 
mellitus.

The law requires that there be a current disability in order 
for service connection to be warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In the absence 
of competent and credible evidence that the Veteran has 
diabetes mellitus, service connection for diabetes mellitus 
claimed as secondary to Agent Orange exposure is not 
warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for diabetes mellitus, claimed as 
secondary to Agent Orange exposure, is denied.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


